Citation Nr: 1743757	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  08-03 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to ratings for posttraumatic stress disorder (PTSD) with alcohol use disorder in excess of 50 percent prior to April 16, 2009and an in excess of 70 percent from that date,  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to December 1969.  These matters originally came before the Board on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for PTSD, and assigned a 10 percent rating, effective June 8, 2006.  A December 2007 RO rating decision granted a 30 percent rating for PTSD, effective June 8, 2006. In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record. In February 2011, the Board remanded the case to the RO for additional development of the record, after which the PTSD claim remained denied and the case was returned to the Board.  

In July 2011, the Board issued a decision granting a 50 percent rating for PTSD, effective April 16, 2009; the Board decision also found that a claim for TDIU was raised by the record and remanded such matter to the RO for adjudication in the first instance.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a Memorandum Decision in November 2012, vacated the portion of the Board's decision regarding the "staged" ratings assigned for PTSD, and remanded the matter for action consistent with the Court's decision.  In July 2013, the Board remanded the case to the RO for additional development.  A January 2015 RO rating decision re-characterized the Veteran's psychiatric disability to include alcohol use disorder, and granted a 70 percent rating for the disability, effective April 30, 2013.  A separate January 2015 RO rating decision denied a TDIU rating.  The case was then returned to the Board.  



In February 2016, the Board issued a decision that granted staged ratings for the Veteran's PTSD with alcohol use disorder of 50 percent prior to April 16, 2009 and 70 percent from that date; the Board decision also denied the claim for TDIU.  The Veteran appealed the February 2016 Board decision to the Court.  A May 2017 Order by the Court denied a motion of the Veteran's brother to substitute as the appellant in the case (following notice of the Veteran's death during the pendency of the appeal at the Court), vacated the Board's February 2016 decision, and dismissed the appeal for lack of jurisdiction.  The case was then returned to the Board. 


FINDINGS OF FACT

1.  In February 2016, the Board issued a decision granting staged ratings for the Veteran's PTSD with alcohol use disorder of 50 percent prior to April 16, 2009 and 70 percent from that date, and also denying the Veteran's claim for TDIU; he appealed the decision to the Court.  

2.  In August 2016, while the Veteran's appeal was under the jurisdiction of the Court and before any decision by the Court was promulgated on the appeal, VA received notification from the Veteran's brother that the Veteran had died in July 2016; a copy of a state-issued death certificate was subsequently filed in the record.  

3.  A May 2017 Court Order vacated the Board's February 2016 decision (insofar as the Veteran's claims were not granted in full) and dismissed the appeal for lack of jurisdiction.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate at this time the merits of his claims seeking ratings for PTSD with alcohol use disorder in excess of 50 percent prior to April 16, 2009 and in excess of 70 percent from that date and a TDIU rating.  38 U.S.C.A. §  7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 2016 Board decision granted the Veteran staged ratings of 50 percent prior to April 16, 2009 and 70 percent from that date for his PTSD with alcohol use disorder, and denied a TDIU rating.  He appealed the decision to the Court, insofar as his claims were not granted in full.  In August 2016, while his appeal was under the jurisdiction of the Court and before a decision on the appeal was promulgated by the Court, VA received notification from the Veteran's brother that the Veteran had died in July 2016.  He subsequently submitted a copy of a state-issued death certificate of the Veteran.  Consequently, the Court in a May 2017 Order vacated the Board's February 2016 decision to the extent that there was not a complete grant of the benefits sought on appeal, and dismissed the appeal for lack of jurisdiction.  The case was thereafter transferred back to the Board.  

As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive his death, and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).   In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. 

§ 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 

ORDER

The appeal seeking ratings for PTSD with alcohol use disorder in excess of 50 percent prior to April 16, 2009 and in excess of 70 percent from that date, and seeking a TDIU rating is dismissed.



		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


